PER CURIAM.
Although we find no merit in the appellant’s attacks upon his convictions, we do agree that the trial court erred in failing to renew the offer of assistance of counsel at the sentencing hearing. Fla.R.Crim.P. 3.111(d)(5); Carter v. State, 408 So.2d 766 (Fla. 5th DCA 1982); Baranko v. State, 406 So.2d 1271 (Fla. 1st DCA 1981); Billions v. State, 399 So.2d 1086 (Fla. 1st DCA 1981); see generally Machwart v. State, 222 So.2d 38 (Fla. 2d DCA 1969).
*986Accordingly, the judgments of conviction are affirmed, the sentences imposed are vacated, and the cause remanded to the trial court for resentencing, prior to which an offer of assistance of counsel shall be made by the trial judge. Nothing in this opinion prohibits the trial court from again sentencing the appellant to life imprisonment on Count I and twenty years and five years on Counts II and III, respectively, the sentences to run consecutively.
Remanded for resentencing.